The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received May 23, 2022, amending Claims 27-29, 33, 35, 36, and 46.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Objections
Claims 33 and 35 are objected to because of the following informalities:  the phrase “determined quantity of energy” should be “determined quantity of energy stored” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “robotic device” in Claims 27-46, “energy storage device” in Claims 27, 33, 35, 40, 41, and 44, “wireless communication device” in Claims 35 and 36,  and “wireless communications device” in Claims 35, 36, and 44.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a previously presented ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 27-32, 38, 40-42, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2008/0133054 (hereafter Kim et al.).

Regarding Amended Claim 27, Kim et al. anticipates:
27. (currently amended) A robotic device (cleaning robot 100) comprising: 
an energy storage device (battery, Paragraph [0021]); and 
	a controller (controller 101) configured to determine whether a quantity of energy stored in the energy storage device is below a predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), wherein: 
	the robotic device is configured to perform a cleaning task (cleaning operation, step 408) if the determined quantity of energy is not below the predetermined energy level (perform cleaning operation if battery usable time is larger than usable reference time, steps 404, 406, and 408); 
	if the determined quantity of energy stored is below the predetermined energy level (calculate battery usable time, steps 410 and 420): 
the controller is configured to estimate a likelihood of the robotic device being capable of locating a recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422)(“being capable of locating a recharging base station” is interpreted as being capable of returning to the recharging base station, therefore completing the locating operation); and 
in dependence on the estimated likelihood, the robotic device is configured to seek the recharging base station (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or perform the cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422).
 
Regarding Amended Claim 28, Kim et al. anticipates:
28. (currently amended) The robotic device as claimed in claim 27, wherein, when the determined quantity of energy stored is below the predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), the robotic device (cleaning robot 100) is configured to perform the cleaning task (cleaning operation, step 408) without actively seeking the recharging base station (charge station 120)(return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, after hitting an arbitrarily amount of battery energy level, determining that the robot does not need to return to recharge immediately since it is cleaning at a distance close to the base station).  

Regarding Amended Claim 29, Kim et al. anticipates:
29. (currently amended) The robotic device as claimed in claim 27, wherein, when the determined quantity of energy stored is below the predetermined energy level (calculate battery usable time, steps 400 and 402 - battery usable time measured by battery detection part 109), the robotic device (cleaning robot 100) is configured to perform the cleaning task (cleaning operation, step 408) while passively seeking the recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422)(robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation, therefore the device is concurrently passively seeking the recharging base station and determining the battery usable time when it is above or below an arbitrary predetermined energy level during operation).
  
Regarding Claim 30, Kim et al. anticipates:
30. (previously presented) The robotic device as claimed in claim 27, the robotic device (cleaning robot 100) is configured to seek the recharging base station (charge station 120) if the estimated likelihood is high (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or the robotic device is configured to perform the cleaning task (cleaning operation, step 408) if the likelihood is low (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, determining that the robot does not need to return to recharge).  

Regarding Claim 31, Kim et al. anticipates:
31. (previously presented) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood in dependence on whether or not the robotic device (cleaning robot 100) is activated from the recharging base station (charge station 120)(step 430, controller estimates if robot is connected to base station.  If it is connected, the robot is not activated and the controller will recognize it doesn’t need to return to charger).  

Regarding Claim 32, Kim et al. anticipates:
32. (previously presented) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood in dependence on a number of occasions the robotic device (cleaning robot 100) detects the recharging base station (charge station 120)(robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation.  Therefore, the estimate is dependent on multiple occasions of charge station detection).  

Regarding Claim 38, Kim et al. anticipates:
38. (previously presented) The robotic device as claimed in claim 27, wherein the cleaning task (cleaning operation, step 408) is vacuuming (using suction part 108), wiping, mopping, scrubbing and/or sanitising.  

Regarding Claim 40, Kim et al. anticipates:
40. (previously presented) The robotic device as claimed in claim 27, wherein, when the robotic device (charge station 120) performs said cleaning task (cleaning operation, step 408) in dependence on the estimated likelihood (calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422), the robotic device is configured to perform said cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422. In other words, determining that the robot does not need to return to recharge) until the energy level of the energy storage device reaches a predetermined critical energy level (steps 420 and 422), wherein the robotic device is configured to cease performing the cleaning task when the energy level of the energy storage device reaches the predetermined critical energy level (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440).  

Regarding Claim 41, Kim et al. anticipates:
41. (previously presented) A robotic device (cleaning robot 100) comprising: 
an energy storage device (battery, Paragraph [0021]); 
one or more charging contacts for receiving energy (charge station power supply 1221 is connected to the power supply 110 of the cleaning robot 100, Paragraph [0027]) from a base station (charge station 120); 
a controller (controller 101) configured to determine whether the one or more charging contacts are receiving energy from the base station (step 430 to determine if cleaning robot is connected to the charge station); wherein: 
if the one or more charging contacts are not receiving energy from the base station (step 430 to determines cleaning robot is not connected to the charge station):  
the controller is configured to estimate a likelihood of the base station being capable of providing energy to the one or more charging contacts (step 432 and 434 to estimate if cleaning robot has sufficient battery to return to charge station)(“being capable of providing energy to one or more charging contacts” is interpreted as being capable of returning to the recharging base station, therefore arrival at a location where the base station can contact the charging contacts of the cleaning robot); and 
in dependence on the estimated likelihood, the robotic device is configured to seek the recharging base station (steps 438 and 440 to return to charge station) or not seek the recharging base station (step 436 to generate alarm since it does not have sufficient battery to return to charge station).  

Regarding Claim 42, Kim et al. anticipates:
42. (previously presented) The robotic device as claimed in claim 41, further comprises a sensor (sensor part 112 and returning distance detection part 111) configured to detect signals from the base station (charge station 120)(Paragraph [0027]), wherein the controller (controller 101) is configured to estimate said likelihood in dependence on whether or not the sensor detects signals from the base station (step 432 and 434, calculating (estimating) actual return distance requires the measuring of the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027]).  

Regarding Claim 44, Kim et al. anticipates:
44. (previously presented) The robotic device as claimed in claim 41, further comprising a wireless communications device (sensor part 112 and returning distance detection part 111), wherein the controller is configured to estimate said likelihood in dependence on whether or not the wireless communications device detects the base station or an access point (step 432 and 434, calculating (estimating) actual return distance requires the measuring of the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027])(failure to receive the wireless measurement would prevent the operation of the device).  

Regarding Amended Claim 46, Kim et al. anticipates:
46. (currently amended) A control method for a robotic device (cleaning robot 100) comprising an energy storage device (battery, Paragraph [0021]), the method comprising:
determining whether a quantity of energy stored in the energy storage device is below a predetermined energy level (calculate battery usable time, steps 400 and 402 and determine if cleaning robot has sufficient battery lift to proceed to cleaning operation steps 406 and 408); 
performing a cleaning task (cleaning operation, step 408) if the determined quantity of energy is not below the predetermined energy level (step 402); 
if the determined quantity of energy stored is below the predetermined energy level (during cleaning operation calculate battery usable time, steps 410 and 420):  
estimating a likelihood of the robotic device being capable of locating a recharging base station (charge station 120)(calculate (estimate) battery actual return distance and allowable return distance, is actual return distance larger than allowable return distance, steps 420 and 422)(“being capable of locating a recharging base station” is interpreted as being capable of returning to the recharging base station, therefore completing the locating operation); and 
in dependence on the estimated likelihood, seeking the recharging base station (return to charge station after estimating that the actual return distance is larger than allowable return distance, steps 424, 426, and 440) or performing the cleaning task (return to cleaning operation step 408 after estimating that the actual return distance is not larger than allowable return distance, steps 420 and 422).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a previously presented ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0133054 (hereafter Kim et al.).

Regarding Claim 34, Kim et al. teaches:
34. (previously presented) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to determine a distance travelled since the robotic device (cleaning robot 100) detected the recharging base station, the controller being configured to estimate said likelihood in dependence on the determined distance (see discussion below).

Kim et al. discloses in step 420 requires measuring the distance between the cleaning robot and the charge station using sensor part 112 and returning distance detection part 111 as discussed in Paragraph [0027].  Therefore, the robotic device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation.  It is important to point out that the difference between any two distance measurements is essentially the claimed distance travelled since the recharging base station is stationary.  Therefore, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention, to calculate the distance travelled between measurements as part of the estimation in step 420 with the motivation to further quantify a battery consumption per distance traveled to improve the controller’s ability to estimate the allowable return distance based on the existing battery capacity.  

Regarding Claim 37, Kim et al. teaches:
37. (previously presented) The robotic device as claimed in claim 27, wherein the controller (controller 101) is configured to estimate said likelihood by calculating a probability that the robotic device (cleaning robot 100) will locate the recharging base station and compare said probability to a predetermined threshold probability (see discussion below).  

Kim et al. discloses a robotic device that in steps 410 and 420 determines if the robotic device has sufficient energy to continue it cleaning operation in step 408.  The decision is based on determining if the allowable return distance is less than the actual return distance with the goal of successfully returning the robotic device to the base station.  As presented in Paragraph [0021], the allowable return distance is calculated based on an “allowable moving distance”.  As presented in Paragraph [0031], Kim et al. discloses that the user is able to input a predetermined value for the “allowable moving distance”.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention employ a value that provides a high probability, perhaps 100%, with the motivation of successfully returning to the base station.  Therefore, it would have been obvious to ensure that the allowable return distance threshold is set achieve a desired chance of success (probability) since it would be obvious that failure to automatically return the robot to the base station, requiring user to physically relocated it, would not be a desirable device feature.

Claims 39, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0133054 (hereafter Kim et al.) in view of Cohen et al. US 2017/0072564 (hereafter Cohen et al.).

Regarding Claim 39, Kim et al. teaches:
39. (previously presented) The robotic device as claimed in claim 27, wherein, when the robotic device (cleaning robot 100) is seeking the recharging base station or performing the cleaning task, the robotic device is configured to travel in random directions (see discussion below).

Kim et al. discloses a cleaning robot 100 that performs a cleaning operation, step 408 to cover the room surface.  Kim et al. does disclose that it is type of room coverage pattern that it employs as it moves through the space.  The reference Cohen et al. discloses a robotic device 40 that performs room cleaning operations.  Cohen et al. discloses in Paragraph [0048] that many room coverage patterns, included a “random-bounce behavioral mode” can be selected as desired.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device, if necessary, to travel in random directions while performing the cleaning task as claimed with the motivation to use a prior art room coverage pattern solution with proven results.

Regarding Claim 43, Kim et al. teaches:
43. (previously presented) The robotic device as claimed in claim 41, further comprising a cliff-edge sensor or wheel drop sensor (see discussion below), wherein the controller (controller 101) is configured to estimate said likelihood in dependence on a signal from the cliff-edge sensor or wheel drop sensor.  

Kim et al. discloses a cleaning robot 100 that performs a cleaning operation, step 408 to cover the room surface.  Kim et al. discloses that is calculates the actual return distance for successfully returning the cleaning robot to the base station.  Kim et al. does not disclose the inclusion of a cliff-edge sensor or wheel drop sensor.  The reference Cohen et al. discloses a robotic device 40 that performs room cleaning operations.  Cohen et al. discloses in Paragraphs [0076]-[0081] that robotic device seeks to successfully return to the base station 10.  In Paragraph [0055], Cohen et al. discloses that the robotic device includes a wheel drop sensor or cliff detector.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kim et al. device, if necessary, to include a cliff-edge sensor or wheel drop sensor with the motivation to prevent the cleaning robot from falling down stairs on its way back to the base station.  Therefore, it would have been obvious for the controller to estimate it return path based on avoiding stairs which would potentially permanently damage the device.

Regarding Claim 45, Kim et al. teaches:
45. (previously presented) The robotic device as claimed in claim 43, wherein the robotic device is configured to not seek the base station if the estimated likelihood is low (step 432 to estimate if cleaning robot has sufficient battery to return to charge station, if in step 434, it is estimated that is doesn’t not have sufficient battery to return then proceed to step 436 to generate alarm).  

Allowable Subject Matter
Regarding Claims 33, 35, and 36, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Claim Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  However, the Applicant did not correct the objections in the versions of Claim 27 added to Claims 33 and 35.  Therefore, the examiner presents the Claim Objections for Claims 33 and 35. 

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed May 23, 2002, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 27-32, 38, 40-42, 44, and 46 under Kim et al. US 2008/0133054 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have been modified as previously presented.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed May 23, 2002, with respect to the 35 U.S.C. 103 rejection(s) of Claims 34 and 37 under Kim et al. US 2008/0133054 and Claims 39, 43, and 45 under Kim et al. US 2008/0133054 in view of Cohen et al. US 2017/0072564 have been fully considered and are not persuasive.  

Detailed responses to the Applicant’s specific arguments follow.

The Applicant argues:  “The rejection of claim 27 is traversed. Claim 27 recites that the controller 
"estimate the likelihood of the robotic device being capable of locating a recharging base station" [emphasis added]. The estimate can be based on a variety of factors, such as whether the robot started its cleaning operation from the base station or whether the robot detects the base station during its cleaning operation. These factors, and others are listed in the specification starting at paragraph 65. 
This feature is not disclosed by Kim et al. The robot in Kim et al. knows the 
location of the charging station as it measures the "actual" distance between the robot and the charging station as described in step 420. Kim et al. describes a controller that compares the actual distance to an allowable distance, and then determines whether the robot will be able to travel the required distance. See Kim et al. paragraph 36. It is not estimating the chances that it will locate the charging station, as it knows where the charging station is. This is in contrast to the present invention, where the location of the charging station is not known, and the robot must "estimate" whether it will be able to locate the charging station given its energy level. For this reason, claim 27 is believed to be allowable over Kim et al.”

The Examiner respectfully disagrees.  Although the Kim et al. device measures actual distance it must still calculate the length of the travel path, which may require the avoidance of multiple obstacles, determine the amount of battery left, determine the rate of battery consumption, and estimate if the robot is capable of returning based on the data.  The broadest reasonable interpretation of the phrase "estimate the likelihood of the robotic device being capable of locating a recharging base station is interpreted as “estimate if the device is capable of returning to the recharging base station”, therefore completing the base station locating operation.
7 
The Applicant argues:  “The rejection of claim 28 is traversed. Claim 28 recites that when the quantity of energy stored is below the predetermined energy level, the robotic device continues to perform its cleaning task. This is described in paragraphs 64 and 77 of the specification, which describes monitoring the energy level and if the controller determines that the robot is unlikely to find the base station, directs the robot to continue vacuuming (since the robot is unlikely to find the base station, it is not worthwhile to look for it). See also Fig. 4. 
This is not disclosed by Kim et al. As shown in Fig. 4, and described in the specification of Kim et al. in paragraph 36, when the controller compares the "battery usable time" against the "actual return distance," the robot stores its current position (step 424) and then returns to the charge station (step 426). This is opposite of what claim 28 recites, which directs the robot to continue operating and NOT return to the charge station.”

The Examiner respectfully disagrees.  Like all battery powered devices, the Kim et al. device contains a battery with an energy level that will range from a full battery to an empty battery.  The natural discharge of the battery will eventually reach a predetermined energy level therebetween.  Therefore, since the Kim et al. is constantly monitoring the battery usable time, the controller will naturally be determining the energy level when it is below a predetermined energy level.  If the device is an extremely long distance from the base station, it would be imperative to return to the base station immediately at that predetermined energy level.  If the device is an extremely short distance from the base station, it would sense that it has plenty of energy to return to the base station and therefore continue cleaning as described in steps 420 and 422 allowing the energy level to reach a level significantly lower than the predetermined energy level necessary to navigate a long distance.

The Applicant argues:  “The rejection of claim 29 is traversed. Like claim 28, claim 29 recites that when its energy level is below a predetermined amount, it continues its cleaning operation. However, claim 29 also recites that while perfo
The rejection of claims 30-32 are traversed. As explained above with respect to claim 27, these claims recite that the robotic device "estimate[s] [the] likelihood" of returning to the base station. As explained in the specification, this estimation is based on a variety of factors (see para. 65). In contrast, Kim et al. knows the actual distance between the robot and base and there is no "estimation" (at least in the way defined by the present invention) being performed by Kim et al. Therefore, for the reasons claim 27 is allowable, these claims are also believed to be allowable.” 

The Examiner respectfully disagrees.  The Kim et al. device is constantly seeking the recharging base station location in order to measure the actual return distance when deciding in step 422 to continue cleaning operation, therefore the device is concurrently passively seeking the recharging base station and determining the battery usable time when it is above or below an arbitrary predetermined energy level during operation.

The Applicant argues:  “The rejection of claim 41 is traversed. Claim 41 recites the controller "estimating a likelihood of the base station being capable of providing energy" and depending on the estimated likelihood, "the robotic device is configured to seek the recharging base station or not seek the recharging base station." As described in the specification, the way the robot "estimates" the likelihood of finding the charging station is by determining whether it's contacts are detecting a voltage, whether it can detect the base via IR, RF or WiFi signals, whether the robot can detect other wireless signals, and/or whether the robot has been lifted from the base station, etc. See specification, paragraph 82. The robot controller then takes this information and "estimates" the likelihood that it will find the base station. 
This is not shown by Kim et al. Kim et al. uses its sensor part 112 and knows the location of the charge station, and as explained by the Examiner in the rejection, Kim et al. is merely determining whether is has the energy to return to the charge station. Importantly, Kim et al. is not estimating whether it can find the charge station and taking action depending on this determination. For this reason, claim 41 is believed to be allowable over Kim et al.”

 The Examiner respectfully disagrees.  Although the Kim et al. device measures actual distance it must still calculate the length of the travel path, which may require the avoidance of multiple obstacles, determine the amount of battery left, determine the rate of battery consumption, and estimate if the robot is capable of returning based on the data.  The broadest reasonable interpretation of the phrase "estimate the likelihood of the robotic device being capable of locating a recharging base station is interpreted as “estimate if the device is capable of returning to the recharging base station”, therefore completing the base station locating operation.

The Applicant argues:  “Claims 42 and 44 depend from claim 41 and for the reasons outlined in claim 41, these claims are also believed to be allowable. 
The rejection of claim 46 is traversed. The limitations found in claim 46 are similar to those found in claim 27, and for the reasons claim 27 is believed to be allowable, claim 46 is also believed to be allowable.” 

The Examiner respectfully disagrees.  Claims 42, 44, and 46 remain rejected for the reasons previously presented for Claims 27 and 41.

The Applicant argues: “III. Claim Rejections @103: 
The Examiner has rejected claims 34 and 37 as being unpatentable over US 2008/0133054 to Kim et al. 
The rejection of claim 34 is traversed. Claim 34 recites that the controller estimates the likelihood of finding the recharging base station based on the distance travelled. This is supported in the specification in paragraph 65, which states: 
"If the robot 40 has only travelled a short distance (e.g., less than 20 meters) since last detecting the base station 10, then there is a good chance that the robot 40 is still within the same room or area 
as the base station 10 and therefore it is likely to find the base station 10. However, as the distance travelled by the robot 40 increases since the base station 10 was last detected, the chances 
that the robot 10 has moved to another room or area will also increase. Thus, if the robot 40 has travelled a large distance since9 last detecting the base station 10, then it is less likely that it will be 
able to find the base station 10." 
The "distance traveled" is not simply the linear distance from the robot to the recharging base, but includes the total distance travelled by the robot. The robot could have travelled in a random pattern over a certain distance and yet be a shorter distance from the recharging base. Because the controller is only estimating the likelihood that the robot will be able to find the recharging base, the distance traveled is only one factor in making this determination. 
Kim et al. does not disclose this feature. Kim et al. simply measures the distance from the robot to the recharging base and it does NOT measure the distance travelled by the robot. The Examiner recognizes Kim et al.'s design by "pointing out that the difference between any two distance measurements is essentially the claimed distance travelled." However, the distance travelled by the robot is not necessarily a straight line and as explained above, could be greater than the distance between the robot and the recharging base. For this additional reason, claim 34 is believed to be allowable over Kim et al.“

The Examiner respectfully disagrees.  The Applicant did not specifically define the “distance traveled” in the specification.  Therefore, it is given its broadest reasonable interpretation which includes a distance between two locations measured at two different times.   Kim et al. discloses that the device is constantly seeking the recharging base station location and running speed, therefore, the period between the two different times is expected to be short.   For example, if the time period is less than 1 second, the change in distance travelled would be a fairly simple to determine since it would be a very small change.

The Applicant argues: “The rejection of claim 37 is traversed. As explained above with respect to claim 27, the present invention claims that the controller "estimate[s] said likelihood by calculating a probability that the robot will locate the recharging station. Kim et al. does not show this as explained above. Additionally, the Examiner's claim that the user can input a predetermined value for the "allowable moving distance" as an obvious design choice misconstrues the claim, and what is disclosed by Kim et al. The robot of Kim et al. knows the distance to the recharging station at all times, and can always return to the charge station. The allowable moving distance is simply used as part of formula 1 (paragraph 21) to calculate what the maximum return distance would be based on this input and the "battery usable time x running speed." There is no probability calculation as the robot will always be able to return to the charge station. For this reason, claim 37 is allowable over Kim et al.” 

The Examiner respectfully disagrees.  Kim et al. discloses a device that uses data to make a calculation that estimates if the device can successfully return to the base station.  It would have been obvious design choice to one with ordinary skill in the art for the calculation to be made to ensure that the robot can successfully return to the base station.  Therefore, a probability of 100% that it will successfully return.  In Paragraph [0045], Kim et al. discloses a scenario where the calculation results in an estimate where the probability of successfully returning to the base station is low, resulting in an alarm that alerts the user of a problem.

The Applicant argues: “Claims 39, 43 and 45 are rejected as being unpatentable over Kim et al. in view of Cohen et al. (US2017/0072564). 
10Claim 39 depends from claim 27, and for the reasons claim 27 are believed to be allowable, claim 39 is also believed to be allowable.” 

The Examiner respectfully disagrees.  Claims 39 remains rejected for the reasons previously presented for Claim 27.

The Applicant argues: “The rejection of claim 43 is traversed. Claim 43 recites that the controller estimates the likelihood of finding the base station based on a signal from the cliff-edge sensor or wheel drop sensor. See para. 65. As explained previously, Kim et al. does not disclose a controller that estimates the likelihood of finding a base station, let alone estimating the chances based on a cliff-edge or wheel drop sensor. Furthermore, this is not shown in Cohen et al. Cohen et al. does disclose a cliff-edge or wheel drop sensor, but nowhere does it disclose that a signal from these sensors is used in calculating the likelihood of finding the base station. The Examiner has combined a cliff edge/wheel drop sensor of Cohen et al. with the robot of Kim et al., and then makes up the fact that this combination uses the signal from the sensors to calculate the likelihood of finding the base station. This goes beyond classic hindsight reasoning, and conceives a claim limitation in the prior art that does not exist. For this reason, claim 43 is believed to be in condition for allowance.”

The Examiner respectfully disagrees.  Cohen et al. discloses that the robotic device includes a wheel drop sensor or cliff detector with the information used to create a map of the cleaning space.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the cleaning paths would include stairs or other obstacles that triggered the sensors.  Therefore, it would be obvious that the calculation of travel needed to return to base station path would be based on the map and would include the need to navigate around the stairs or other obstacles as it returns to the base.  Therefore, it would be obvious that the estimation of distance in the Kim et al. device would include any extra travel distance to avoid the obstacle since the device will obviously not be able travel in a straight light when a stairwell is located in the path.  Failure for the Kim et al. not to include a cliff-edge sensor or wheel drop sensor would be obviously undesirable since it would make the device susceptible to falling down the stairs and being damaged. 

The Applicant argues: “Claim 45 contain limitations similar to those found in claim 28, and for the reasons claim 28 is believed to be allowable, claim 45 is believed to be allowable.”

The Examiner respectfully disagrees.  Claims 45 remains rejected for the reasons previously presented for Claim 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC CARLSON/Primary Examiner, Art Unit 3723